Citation Nr: 0300494	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  98-16 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland




THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for schizophrenia.  

(The issues of service connection for post-traumatic 
stress disorder (PTSD) and chloracne and pityriasis rosea, 
and the now reopened claim of service connection for 
schizophrenia, as well as the issues of increased 
evaluations for the service-connected disabilities of 
diarrhea, hemorrhoids and seborrheic dermatitis will be 
the subject of a later decision of the Board.)  









REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from May 1969 to January 
1972.  

This case comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 decision of the RO.  

The record indicates the veteran canceled his hearing 
scheduled in November 1998 at the RO before a Hearing 
Officer.  

As a preliminary matter, regardless of the RO's action, 
the Board must address the question of new and material 
evidence in the first instance because the issue goes to 
the Board's jurisdiction to reach the underlying claim of 
service connection for schizophrenia and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996) (applying an identical analysis to claims 
previously and finally denied, whether by the Board or the 
RO).  

Only where the Board concludes that new and material 
evidence has been received does it have jurisdiction to 
consider the merits of the claim of service connection.  
Barnett; Hickson v. West, 11 Vet. App. 374, 377 (1998).  

The Board is undertaking additional development on the 
issues of service connection for PTSD and chloracne and 
pityriasis rosea, and (as discussed hereinbelow) the 
reopened claim of service connection for schizophrenia, as 
well as the issues of increased evaluations for service-
connected diarrhea, hemorrhoids and seborrheic dermatitis, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).  After providing the notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing these matters.  



FINDINGS OF FACT

1.  In a rating decision in July 1990, the RO found that 
new and material evidence had not been submitted to reopen 
the veteran's claim of service connection for 
schizophrenia.  The veteran was notified of this action, 
but did not enter a timely appeal.  

2.  Some of the evidence received since the 1990 RO 
determination has not previously been submitted to VA, 
bears directly and substantially upon the specific matter 
under consideration, is neither cumulative nor redundant, 
and by itself or in conjunction with the evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  



CONCLUSION OF LAW

New and material evidence has been submitted since the 
final July 1990 rating decision to reopen the claim of 
service connection for schizophrenia.  38 U.S.C.A. § 5108, 
7105 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156, 20.1103 
(2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of 
a claim that is not well grounded.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The amendments to 38 C.F.R. § 3.156(a), 
3.159(c) and 3.159(c)(4)(iii) apply to any claim to reopen 
a finally decided claim received on or after August 29, 
2001.  As the present appeal was initiated prior to that 
date, it will be decided under the older version of 
38 C.F.R. § 3.156 detailed hereinbelow.  

In this case, the RO re-adjudicated the veteran's claim 
and the veteran's representative has had an opportunity to 
present argument to the Board subsequent to the adoption 
of the VCAA.  The veteran has been informed of the 
information necessary to substantiate his claim via the 
Statement of the Case.

It was noted in the VCAA that, "[n]othing in (38 U.S.C.A. 
§ 5103A) shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as 
described in (38 U.S.C.A. § 5108)."  See 38 U.S.C.A. 
§ 5103A(f) (West Supp. 2002).

It is the Board's opinion that the recent change to the 
law has not modified the requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.  

If it is determined that new and material evidence has 
been presented, the claim will be reopened, and any 
required development would be undertaken in accordance 
with the VCAA.  See, e.g., Elkins v. West, 12 Vet. App. 
209 (1999).  


II.  Whether New and Material Evidence has been Submitted 
to Reopen
the Claim for Service Connection for Schizophrenia 

A.  Factual Background 

A careful review of service medical records shows a 
diagnosis of situational adjustment reaction in December 
1971.  The records reflect that the veteran experienced 
"friction" with his relatively new first sergeant.  No 
evidence of a psychosis was found.  

At the time of the veteran's separation examination in 
January 1972, he was noted to have a normal neurological 
system.  The examiner noted epigastric distress of one-to-
two months' duration.  

A statement received from the veteran in November 1972 
reflects his belief that his nervous condition was the 
result of his intestinal tract disorder.  

A February 1973 statement from the veteran's treating 
physician includes a diagnosis of psychosomatic 
gastroenteritis.  

In a May 1973 rating decision, the RO granted service 
connection for diarrhea and assigned a 10 percent rating 
under Diagnostic Code 7399-7319, effective in January 
1972.  

A May 1974 report from the veteran's treating physician 
notes the possibility that the veteran has a psychiatric 
condition that reveals itself through his gastrointestinal 
tract.  

An April 1975 statement from the veteran's treating 
physician reflects that the veteran was being treated for 
a gastrointestinal disorder.  It was the opinion of the 
physician that the veteran contracted the disorder in 
Vietnam.  

A report of VA examination in May 1975 shows a diagnosis 
of irritable colon.  

The VA medical records dated in January 1980 reflect that 
the veteran's physician had been treating him for 
psychosomatic complaints secondary to a diagnosis of 
paranoid schizophrenia.  

A November 1982 statement from the veteran's treating 
physician reflects that the veteran had serious 
gastrointestinal difficulties since his discharge from 
service and had developed a psychosis that should have 
been picked up as a neurosis in service and treated to 
allay development of the psychosis.  

Based on the evidence shown hereinabove, in November 1982, 
the RO denied the veteran's original claim of service 
connection for a nervous condition on the basis that the 
condition was not shown in service or within the 
presumptive period.  

The evidence received subsequent to the November 1982 RO 
rating decision includes a summary of VA hospital records 
dated from July to September 1983, showing a diagnosis of 
schizophrenia, paranoid type; a December 1987 
psychological report, showing no Axis I diagnosis (rule 
out delusional disorder, somatic type or persecutory 
type); a summary of non-VA hospital records dated from 
December 1987 to November 1988, showing Axis I diagnoses 
of a delusional disorder of unknown etiology (somatic, 
persecutory) and a paranoid personality disorder; a 
summary of non-VA hospital records dated in September 
1989, showing an Axis I diagnosis of schizophrenia, 
paranoid type, chronic, in partial remission; a statement 
from the veteran's mother received in September 1989; a 
report of psychiatric evaluation dated in November 1989, 
showing an Axis I diagnosis of schizophrenia, paranoid 
type; and a report of VA special neuropsychiatric 
examination dated in June 1990, showing a diagnosis of 
paranoid schizophrenia, currently in remission and on 
medication.  

Based on the evidence shown hereinabove, in July 1990, the 
RO determined that there was no new and material evidence 
to reopen the veteran's claim of service connection for 
schizophrenia on the basis that the evidence did not 
address the onset of disability in service or during the 
presumptive period.  

The evidence received subsequent to the July 1990 RO 
rating decision includes clinical psychiatric notes dated 
in November 1996, showing that the veteran had been 
diagnosed with irritable bowel syndrome which became 
aggravated with emotional tensions and pressures; and a 
report of VA examination in December 1997, showing Axis I 
diagnoses of paranoid schizophrenia, cocaine abuse and 
cocaine dependency.  

In the report of VA examination in December 1997, the VA 
examiner indicated that, after reviewing the veteran's 
claims folder, he found no evidence that the veteran was 
ever psychotic while in service.  

In March 1998, the RO found no new and material evidence 
to reopen the veteran's claim for service connection for 
schizophrenia due to the lack of a link between service 
and the veteran's current condition.  

A VA medical opinion received in April 1999 notes the 
provisional diagnosis in service of a "situational 
neurosis" when the veteran reported "friction with his 
first sergeant-upset stomach, rubbing skin, easily 
irritated."  

It was the opinion of the VA physician that the 
situational adjustment reaction described in service 
medical records in 1971 was not an early manifestation of 
paranoid schizophrenia, which did not develop until 1982.  

The VA physician supported the opinion by noting that the 
situational adjustment reaction was the veteran's only 
psychiatric contact in service and the description 
appeared to be a normal reaction.  


B.  Legal Analysis

An unappealed rating decision is final with the exception 
that a veteran may later reopen a claim if new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.156(a) (2002).  

The question now presented is whether new and material 
evidence has been submitted since the RO's adverse 1990 
decision, finding no new and material evidence, to permit 
reopening of the claim.  See Evans v. Brown, 9 Vet. App. 
273, 282-83 (1993); Glynn v. Brown, 6 Vet. App. 523, 528-
29 (1994); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

In considering whether the claim may be reopened, a two-
step analysis must be employed.  

First, the Board must determine whether the evidence 
submitted to reopen the claim is both new and material.  
Secondly, if, and only if, the Board determines that the 
evidence is both new and material, the claim is deemed to 
have been reopened and it must be evaluated on the basis 
of all of the evidence of record, both new and old.  See 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means 
evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to fairly 
decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

The first step in the two-step analysis involves two 
questions:  (1) is the newly presented evidence "new," 
that is, not previously submitted to agency 
decisionmakers, and not cumulative or redundant; and (2) 
is the newly presented evidence "material," that is, does 
it bear directly and substantially upon the specific 
matter under consideration, and is it so significant that 
it must be considered in order to fairly decide the merits 
of the claim.  

In addition, for the purpose of determining whether a 
claim should be reopened, the credibility of the evidence 
added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

There is no requirement, however, that such evidence, when 
viewed in the context of all of the evidence, both new and 
old, create a reasonable possibility that the outcome of 
the case on the merits would be changed.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

Prior to the 1990 RO rating decision, there was evidence 
of a link between the veteran's current schizophrenia and 
manifestations experienced by him in service.  

The evidence added to the record after the 1990 rating 
decision by the RO consists of medical evidence showing a 
continuity of symptomatology of gastrointestinal distress 
exacerbated by emotional tension and a current diagnosis 
of schizophrenia, as well as a VA medical opinion that the 
situational adjustment reaction in service was not an 
early manifestation of the veteran's current 
schizophrenia.  

The Board notes that the evidence already of record 
included the possibility that the veteran has a 
psychiatric condition that revealed itself through his 
gastrointestinal tract.  

The service medical records at the time of the veteran's 
separation from service also documented his epigastric 
distress.  

Together, this evidence, implicitly rather than 
explicitly, suggests the possibility of a psychiatric 
condition manifested by epigastric distress that has been 
ongoing since service.

As such, in the Board's opinion, the evidence added to the 
record in connection with evidence previously assembled, 
contributes a more complete picture to the veteran's claim 
and is so significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

Hence, the Board finds the evidence to be "new and 
material" for the purpose of reopening the veteran's claim 
of service connection for schizophrenia.  

As new and material evidence has been submitted since the 
July 1990 RO rating decision, the application to reopen 
the claim of service connection for schizophrenia is 
granted.  




ORDER

As new and material evidence has been submitted to reopen 
the claim of service connection for schizophrenia, the 
appeal to this extent is allowed, subject to further 
action as discussed hereinabove.  


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

